Exhibit 99.2 November 24, 2015 Board of Directors Breathe eCig Corp. 322 Nancy Lynn Lane, Suite 7 Knoxville, Tennessee 37919 RE:Resignation from Breathe eCig Corp. To Whom It May Concern: Effective as of the date hereof, please accept this correspondence as formal notice of my resignation Board of Directors (the “Board”) of Breathe eCig Corp., a Nevada corporation (the “Company”). My resignation is solely due to personal reasons and is not a result of any disagreement with the Company or any of its subsidiaries on any matters related to their operation, policies or practices. I am most grateful for the opportunity serve on the Company’s Board and wish the Company the best as it moves forward with its strategic objectives. Sincerely, /s/ Anthony Danieli Anthony Danieli
